                Case 1:20-cr-00175-DAD-BAM Document 125 Filed 12/02/20 Page 1 of 1

                                    IN THE UNITED STATES DISTRICT COURT
                                       EASTERN DISTRICT OF CALIFORNIA
UNITED STATES OF AMERICA,

                              Plaintiff,

                       V.                                CRNO: 1:20-CR-00175

RITA LOUIS

                              Defendant.

                                APPLICATION FOR WRIT OF HABEAS CORPUS
              The undersigned attorney hereby applies to the Court for the issuance of a writ of habeas corpus
                          � Ad Prosequendum                                  D Ad Testificandum
 Name ofDetainee: Rita Ann-Marie Louis
 Detained at           Federal Detention Center, SeaTac,
 Detainee is:          a.)     � charged in this district by: � Indictment D Information D Complaint
                                  charging detainee with: Conspiracy to Distribute Controlled Substances
                  or b.)       □ a witness not otherwise available by ordinary process of the Court
 Detainee will:        a;)      □ return to the custody of detaining facility upon termination of proceedings
                  or   b.)      � be retained in federal custody until final disposition of federal charges


                        Appearance is necessary FORTHWIHJ in the Eastern District of California.

                       Signature:
                       Printed Name & Phone No:                 Kathleen A. Servatius
                       Attorney of Record for:                  United States of America
                                            WRIT OF HABEAS CORPUS
                            � Ad Prosequendum                   D Ad Testificandum
         The above application is granted and the above-named custodian, as well as any Federal Agent for this district, is
hereby ORDERED to produce the named detainee, FORTHWITH], and any further proceedings to be had in this cause,
and at the conclusion of said proceedings to return said detainee to t ab                        dian.
                                                                         � �
 Dated:       /'2--/
                   ' 2- '/2..b                              ---=2=_=-=____,_r__----==-��
                                                                               .       ;:,,=.:=---=�------
                                           .                  Honorable Erica P. Grosjean
                                                              U.S. MAGISTRATE JUDGE
Please provide the following, if known:
 AKA(s) (if             Rita Ann-Marie Louis                                             □ Male    �Female
 Booking or CDC #: 401959 Louis-R-WA                                                     DOB:      01/18/91
 Facility Address:      2425 South 200th Street, Seattle WA                              Race:     w
 Facility Phone:                                                                         FBI#:     364077LDS
 Currently
                                                 RETURN OF SERVICE
 Executed on:
                                                            (signature)
